IN THE SUPREME COURT OF PENNSYLVANIA
EASTERN DISTRICT

 

COMMONWEALTH OF PENNSYLVANIA, : No. 81 EM 2015

Respondent

SOKOUR ARMOUR,

Petitioner

 

PER CURIAM
AND NOW, this 14th day of September, 2015, the Petition for Leave to File

 

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was
negligent, Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal. See

Pa.R.Crim.P. 122. Counsel is DIRECTED to file a Petition for Allowance of Appeal

within 15 days.